United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Palatine, IL, Employer
)
___________________________________________ )
S.K., Appellant

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1400
Issued: January 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 15, 2008 appellant filed a timely appeal from the April 18, 2007 Office of
Workers’ Compensation Programs’ merit decision, which granted her a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case
ISSUES
The issues are: (1) whether appellant has more than a 19 percent permanent impairment
of the left upper extremity; and (2) whether the Office determined the proper pay rate for
compensation benefits.
FACTUAL HISTORY
On September 28, 2001 appellant, then a 51-year-old clerk, filed a traumatic injury claim
for a left wrist injury sustained when she was struck by a shelf. She stopped work on
September 28, 2001 and returned to a light-duty job on October 27, 2001. The Office accepted a

left wrist fracture and paid appropriate compensation. Appellant’s pay rate on the date of injury
was $40,472.00 per year.
Appellant was treated in the emergency room on September 28, 2001 and diagnosed with
an acute ulna fracture. She submitted treatment notes from Dr. Michael Lewis, a Board-certified
orthopedist, dated October 1, 2001 to December 10, 2002. Dr. Lewis noted a history of the work
injury and diagnosed fracture of the ulna. On October 3, 2001 he advised that appellant
underwent a closed reduction. Dr. Lewis released appellant to limited duty effective
October 27, 2001. In reports dated January 7 to December 10, 2002, he noted progressive
healing of the fracture with some soreness of the left wrist and advised that appellant could
continue light-duty work. A magnetic resonance imaging (MRI) scan of the left wrist dated
April 16, 2003 revealed an ulnar fracture and triangulofibrocartilage tear with ulnar positive
variant with no evidence of carpal tunnel syndrome.
Dr. Lewis referred appellant to Dr. Michael Jablon, a Board-certified orthopedic surgeon.
In reports dated March 3 to October 24, 2003, Dr. Jablon diagnosed painful left wrist status post
distal ulna fracture and currently triangulofibrocartilage tear with ulnar positive variant and ulna
impaction syndrome. On October 24, 2003 he noted findings upon physical examination of
numbness into the right elbow. Dr. Jablon advised that a recent electrophysiologic (EMG) study
revealed evidence left ulnar neuropathy involving motor fibers due to a lesion at or about the
elbow with significantly slowed conduction with the cubital tunnel Tinel’s sign more accentuated
on the left. He opined that previous EMG studies from May 15, 2002 were interpreted as normal
or negative while the most recent study showed evidence of ulnar nerve involvement at the
elbow. Dr. Jablon diagnosed a component of cubital tunnel syndrome, discomfort at the distal
radioulnar joint level, degenerative changes and triangulofibracartilage and recommended a night
splint and physical therapy. An October 15, 2003 functional capacity evaluation revealed invalid
results due to appellant’s submaximal effort. An EMG dated October 15, 2003 revealed left
ulnar neuropathy due to a lesion on or about the elbow, no evidence of sensory fiber involvement
and no evidence of left median or radial neuropathies or brachial plexopathy.
On June 14, 2004 appellant filed a claim for a schedule award. In a May 25, 2004 report,
Dr. Jablon opined that appellant had 60 percent permanent impairment of the left arm due to her
left wrist injury and a 14 percent left arm impairment of the elbow in accordance with the fifth
edition of the of the American Medical Association, Guides to the Evaluation of Permanent
Impairment,1 (A.M.A., Guides).
In a report dated July 2, 2004, an Office medical adviser reviewed the medical evidence
and determined that appellant sustained a 17 percent impairment of the left upper extremity. He
noted maximum medical improvement occurred on January 19, 2004.
On November 17, 2004 Dr. Jablon reiterated that appellant sustained a 60 percent
permanent impairment of the left upper extremity based on her left wrist injury and a 14 percent
left upper extremity impairment of the elbow in accordance under the A.M.A., Guides. He noted
that the range of motion measurements for the left wrist and elbow as noted in his May 25, 2004
report were unchanged.
1

A.M.A., Guides (5th ed. 2001).

2

On November 22, 2004 the employing establishment offered appellant a modified
limited-duty position effective November 30, 2004. The salary of the position was $44,496.00
per year. Appellant accepted the position and returned to work on November 30, 2004.
On December 10, 2004 appellant filed a claim for a schedule award. The annual pay rate
at the date of injury was $40,472.00 and the current pay rate was $45,061.00.
In a report dated March 25, 2005, the Office medical adviser again determined that
appellant had 17 percent impairment of the left upper extremity. He noted that the range of
motion measurements and the impairment rating were unchanged from the previous evaluation.
In a decision dated July 15, 2005, the Office granted appellant a schedule award for
17 percent permanent impairment of the left upper extremity. The period of the schedule award
was from January 19 to November 4, 2004. The effective pay rate date was September 28, 2001
and compensation was to be paid at the weekly rate of $659.88.
Appellant requested reconsideration and submitted a November 16, 2005 report from
Dr. Jablon, who again advised that she had 60 percent impairment of the left arm for her wrist
injury and 14 percent impairment for her elbow under the A.M.A., Guides. Dr. Jablon noted that
range of motion for the left wrist for radial deviation was 2 degrees for 10 percent impairment,
ulnar deviation was 7 degrees for 20 percent impairment, dorsi-flexion was 62 degrees for
0 percent impairment, palmar flexion was 8 degrees for 20 percent impairment and 10 percent
impairment for weakness, atrophy, pain or discomfort. For the left elbow he noted flexion of
122 degrees for 2 percent impairment, full extension for 0 percent impairment, pronation of
62 degrees for 1 percent impairment, supination of 60 degrees for 1 percent impairment and
10 percent impairment for weakness, atrophy, pain or discomfort.
In a report dated September 6, 2006, the Office medical adviser determined that appellant
had 19 percent impairment of the left arm. He noted dorsiflexion was measured at 62 degrees for
zero percent impairment,2 palmar-flexion was measured at 8 degrees for eight percent
impairment,3 ulnar deviation was measured at 7 degrees for four percent impairment,4 radial
deviation was measured at 2 degrees for four percent impairment,5 supination was measured at
60 degrees for one percent impairment6 and pronation was measured at 62 degrees for one
percent impairment.7 The medical adviser further noted that appellant had one percent
impairment for Grade 4 pain in the distribution of the posterior interosseous nerve to the wrist.8

2

Id. at 467, Figure 16-28.

3

Id.

4

Id. at 469, Figure 16-31.

5

Id.

6

Id. at 474, Figure 16-37.

7

Id.

8

Id. at 482, 492, Table 16-10, 16-15.

3

He used the Combined Values Chart to arrive at 19 percent impairment of the left upper
extremity.9
In a decision dated April 18, 2007, the Office granted appellant a schedule award for an
additional two percent impairment of the left arm. The period of the schedule award was from
November 5 to December 18, 2004 for a total of 6.24 weeks of compensation based on her
weekly compensation rate of $659.88 as of September 28, 2001, the date of injury. The Office
noted that, with cost-of-living adjustments, appellant’s weekly compensation rate was $686.50.
It noted that the weekly pay rate was calculated at $879.84 per week multiplied by the
augmented, three-quarters, compensation rate for a weekly pay rate of $659.88 or $686.50 with
cost-of-living adjustments.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act10 and its
implementing regulation11 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.
ANALYSIS -- ISSUE 1
On appeal, appellant contends that she has more than 19 percent impairment of the left
upper extremity.
In a report dated November 16, 2005, Dr. Jablon found that radial deviation of the wrist
measured 2 degrees for 10 percent impairment, ulnar deviation measured 7 degrees for
20 percent impairment, dorsi-flexion was 62 degrees for 0 percent impairment, palmar flexion
was 8 degrees for 20 percent impairment and 10 percent impairment for weakness, atrophy, pain
or discomfort. With regard to the left elbow he noted flexion of 122 degrees for 2 percent
impairment, full extension for 0 percent impairment, pronation of 62 degrees for 1 percent
impairment, supination of 60 degrees for 1 percent impairment and 10 percent impairment for
weakness, atrophy, pain or discomfort. Dr. Jablon opined that based on A.M.A., Guides
appellant had 60 percent impairment of the left arm. However, he incorrectly advised that wrist
flexion or palmar flexion, measured at 8 degrees yielded 20 percent impairment. The A.M.A.,
Guides provides for eight percent impairment rating for 8 degrees of palmar or wrist flexion.12
9

The record reflects that on November 28, 2006 Dr. Jablon performed left wrist surgery to excise a foreign body
and also for right carpal tunnel release. Appellant was diagnosed with a foreign body, left dorsal wrist.
10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404 (1999).

12

A.M.A., Guides, 467, Figure 16-28.

4

Additionally, Dr. Jablon incorrectly found that radial deviation of 2 degrees was to 10 percent
impairment. The A.M.A., Guides provides four percent impairment for 2 degrees of radial
deviation.13 Dr. Jablon also incorrectly noted that ulnar deviation of 7 degrees yielded 20
percent impairment. The A.M.A., Guides provides for four percent impairment for 7 degrees of
ulnar deviaton.14
The Office medical adviser correlated Dr. Jablon’s findings to the specific provisions in
the A.M.A., Guides. He properly found no impairment for dorsiflexion of 62 degrees,15 eight
percent impairment for wrist flexion, four percent impairment for ulnar deviation and four
percent impairment for radial deviation. The medical adviser determined that appellant had a
one percent impairment of the left upper extremity for sensory deficit or pain in the radial nerve
(posterior interosseous nerve to the wrist), under Table 16-15 of the A.M.A., Guides.16 He
advised that, for sensory deficit or pain, appellant would be classified as Grade 4, for a 25
percent sensory deficit or pain,17 in the distribution of posterior interosseous nerve, a branch of
the radial nerve. The medical adviser noted that the maximum allowed for total impairment of
the radial nerve was five percent. He then multiplied the maximum for the radial nerve,
5 percent, by the 25 percent allowed for a Grade 4 deficit to find 1 percent impairment for
sensory loss.18
The medical adviser further attributed two percent impairment to the elbow for deficit in
range of motion with regard to supination and pronation. However, an elbow condition was not
accepted by the Office as work related. The Board notes that preexisting impairments of the
body are to be included in determining the amount of a schedule award.19 However, the medical
evidence in this case fails to establish any preexisting impairment of appellant’s left elbow.
Dr. Jablon, in his report of October 24, 2003, noted that recent EMG studies revealed evidence of
left ulnar neuropathy involving motor fibers due to a lesion at or about the elbow with
significantly slowed conduction. He opined that previous EMG studies from May 15, 2002 were
interpreted as normal or negative regarding the elbow but that the more recent EMG study
showed evidence of ulnar nerve involvement at the elbow. The evidence does not establish that
appellant had any elbow condition preexiting to the accepted September 28, 2001 injury.
Dr. Jablon did not explain how the EMG studies of October 2003, which revealed a lesion about
the elbow, were caused or contributed to by the accepted injury. Therefore, the Board finds that
appellant was not entitled to have impairment attributable to her left elbow included in her
schedule award as the medical evidence does not establish that she has left elbow impairment
preexisted her accepted left wrist condition.
13

Id. at 469, Figure 16-31.

14

Id.

15

Id. 467, Figure 16-28.

16

Id. at 489, Figure 16-15.

17

Id. at 482, Figure 16-10.

18

See supra note 8.

19

Walter R. Malena, 46 ECAB 983 (1995).

5

The Office medical adviser’s opinion supports that appellant has 17 percent impairment
of the left arm attributable to her employment-related left wrist condition. Appellant has not
established that she has more than 19 percent impairment of the left arm, for which she was
granted schedule awards.
LEGAL PRECEDENT -- ISSUE 2
Section 8107 of the Act20 provides that compensation for a schedule award shall be based
on the employee’s monthly pay.21 Section 8105(a) of the Act provides: If the disability is total,
the United States shall pay the employee during the disability monthly monetary compensation
equal to 66 2/3 percent of his monthly pay, which is known as his basic compensation for total
disability.22
Section 8101(4) of the Act defines monthly pay for purposes of computing compensation
benefits as follows: The monthly pay at the time of injury or the monthly pay at the time
disability begins or the monthly pay at the time compensable disability recurs, if the recurrence
begins more than six months after the injured employee resumes regular full-time employment
with the United States, whichever is greater.23 The Board has held that rate of pay for schedule
award purposes is the highest rate which satisfies the terms of section 8101(4).24 Office
regulations provide that a recurrence of disability means an inability to work after an employee
has returned to work, caused by a spontaneous change in a medical condition resulting from a
previous injury or illness without a new or intervening injury.25
ANALYSIS -- ISSUE 2
The Office accepted appellant’s traumatic injury claim for a left wrist fracture, which
occurred on September 28, 2001 when a metal shelf fell on her wrist. Appellant sustained a
traumatic injury and stopped work on September 28, 2001 and returned to work full-time
modified duty on October 27, 2001. There is no evidence that appellant sustained a recurrence
of disability. Appellant’s pay rate on the date of injury, September 28, 2001, was $40,472.00
and the record reflects that the pay rate as of her return to work on October 27, 2001 was the
same. She received a fixed annual rate of pay, for a position that provided employment for the
whole year preceding the injury.26 The Office calculated her pay rate on April 18, 2007 as
20

5 U.S.C. §§ 8101-8193; see also R.S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007).

21

5 U.S.C. § 8107.

22

5 U.S.C. § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three
fourths of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).
23

5 U.S.C. § 8101(4). In an occupational disease claim, the date of injury is the date of last exposure to the
employment factors which caused or aggravated the claimed condition. Patricia K. Cummings, 53 ECAB 623,
626 (2002).
24

Robert A. Flint, 57 ECAB 369 (2006).

25

20 C.F.R. § 10.5(x).

26

5 U.S.C. § 8114.

6

$686.50 per week,27 which included cost-of-living adjustments, based on the date of injury,
which is the same as the date disability began, September 28, 2001.
The Board finds that appellant’s pay rate for schedule award purposes is no more than
$686.50, her pay rate at the time of her September 28, 2001 work injury and which is also the
date disability began. Pursuant to section 8101(4) of the Act appellant’s monthly pay for
purposes of computing compensation benefits is the monthly pay at the time of injury or the
monthly pay at the time disability begins or the monthly pay at the time compensable disability
recurs, if the recurrence begins more than six months after the injured employee resumes regular
full-time employment, whichever is greater.28 Appellant’s claim was accepted for a traumatic
injury which occurred on September 28, 2001 and she stopped work on September 28, 2001 and
did not file a recurrence of disability. The Office calculated his pay rate on April 18, 2007 as
$659.88 per week ($879.84 weekly pay rate times .75 augmented compensation rate equals
$659.88, with applicable cost-of-living adjustments bringing the total to $686.50) based on
information provided by the employing establishment. It based appellant’s April 18, 2007
schedule award on the September 28, 2001 date-of-injury pay rate, which was also the date
disability commenced. The Board finds that the Office properly calculated appellant’s pay rate
for the purposes of her April 18, 2007 left arm schedule award.
CONCLUSION
The Board finds that appellant has no more than 19 percent permanent impairment of the
left upper extremity for which she has received a schedule award. The Board further finds that
the Office properly determined appellant’s pay rate for schedule award purposes.

27

The pay rate prior to the cost-of-living adjustment was $659.88.

28

5 U.S.C. § 8101(4).

7

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: January 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

